Citation Nr: 1020157	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD) secondary to gastritis or result of 
medication taken for a service-connected back condition. 

2.	Entitlement to an increased disability rating for service-
connected gastritis, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to March 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2007 (entitlement 
to service connection for GERD secondary to gastritis or 
result of medication taken for a service-connected back 
condition) and June 2005 (entitlement to increased rating for 
service-connected gastritis) by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO). 

The issue of entitlement to an increased rating for service-
connected gastritis, currently at 10 percent evaluation, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

GERD was not manifested during the Veteran's active duty, nor 
is it otherwise causally related to service; the Veteran's 
GERD was not caused by or aggravated by gastritis or result 
of medication taken for a service-connected back condition.


CONCLUSION OF LAW

The criteria for service connection for the GERD secondary to 
gastritis or result of medication taken for a service-
connected back condition have not been met.  38 U.S.C.A. 
§§ 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In May 2007 the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
May 2007 notice also provided the Veteran of the requirements 
pursuant to Dingess. 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A review of the Veteran's in-service treatment records 
reveals that there were no complaints or treatment for GERD.  
The record is absent of a separation examination and the 
Veteran does not claim the disorder started during service.  
See in-service treatment records, dated July 1980 to March 
1981.

In September 2006, the Veteran underwent a VA examination 
where he reported his GERD developed as a result of either 
his service-connected gastritis or from taking medication to 
treat his back pain.  He stated he had back problems for many 
years and was taking high doses of Motrin approximately ten 
years ago.  He has not taken any Motrin or anti-inflammatory 
medication since that time.  See VA examination, dated 
September 2006.

A physical examination revealed "mild epigastric tenderness.  
Positive bowel sounds, no masses or ascites or 
organosplenomegaly [was] noted.  Periphery reveal[ed] no 
edema.  An upper GI [was] done and report indicates that the 
esophagus shows normal folds with no structures or ulcers.  
There is no hiatal hernia.  Mild reflux is seen in the distal 
esophagus.  The stomach revealed the gastric holds are 
thickened.  There are no gross masses or ulcerations seen.  
The duodenal bulb and duodenal sweep are normal with an 
impression being mild gastroesophageal reflux disease."  Id. 

The Veteran was diagnosed with GERD and that his history of 
dyspeptic symptoms were consistent with GERD.  The VA 
examiner reported that "[r]eflux disease has not been shown 
to be caused by non-steroidal drugs such as [M]otrin or from 
[Nonsteroidal anti-inflammatory drugs] induced gastropathy..."  
The VA examiner further opined the Veteran's GERD "is not 
secondary to gastritis or to the Motrin that [he] took in the 
past for his back condition. [The upper GI] show[ed] a normal 
duodenum with no finding of duodenitis.  Of note the 
[V]eteran continues to smoke tobacco and to drink alcoholic 
beverages and the record indicates that he was admitted for 
treatment of alcoholism [in May 2005].  Both of these could 
cause and aggravate significantly the [V]eteran's 
gastritis."  Id.

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's GERD is not secondary 
to his service-connected gastritis, and service connection is 
not established.  While it is appears that the Veteran 
currently has GERD, the medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship between the origin and/or severity of any 
stomach disorder and service.  Specifically, the September 
2006 VA examination provides a negative nexus opinion as to 
the question of etiology and on the issue of aggravation.  

Furthermore, despite the Veteran contention that his GERD is 
secondary to the service-connected gastritis or the result of 
medication taken for a service-connected back condition, 
where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Here, while the Veteran 
is competent to describe his symptoms of GERD, he is not 
competent to comment on the etiology of the condition.  In 
addition, as previously stated, while the Veteran has a 
current diagnosis of GERD,  there is no indication from the 
evidence that it is related to service-connected gastritis or 
the result of medication taken for his service-connected back 
condition.

Therefore, since the preponderance of the evidence is against 
each the Veteran's service connection claim, the benefit-of- 
the-doubt doctrine does not apply.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) secondary to gastritis or result of medication 
taken for a service-connected back condition is denied.




REMAND

The Veteran and his representative claim that the Veteran is 
entitled to an increased evaluation for his service-connected 
gastritis, currently at 10 percent disability evaluation.

In a statement submitted to the VA in April 2010, the 
Veteran's representative submitted a brief stating the 
Veteran "contends that his service-connected gastritis has 
progressively worsened such that it affects many aspects of 
his daily routine."  In addition, the representative argues 
the Veteran's current evaluation does not appropriately 
reflect his disability.  See Written Brief Presentation, 
dated April 2010.

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  

The Veteran was last examined for gastritis in September 
2006.  Therefore, the Board finds that contemporaneous and 
thorough VA examination should be conducted to determine the 
current severity of the Veteran's service-connected 
gastritis.  Such examination and opinion would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The Veteran is hereby notified that it is the Veteran's 
responsibility to report to the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655.



Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the Veteran for an 
examination to determine the severity of 
his service-connected gastritis.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  

2.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  Thereafter the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


